Citation Nr: 1227677	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  10-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1944 to May 1945.  The Veteran died in September 2008.  The appellant is the Veteran's widow. 

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision (cause of death) and a March 2009 rating decision (DIC) of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2008; the death certificate lists the immediate cause of death as cardiopulmonary arrest, with underlying conditions of CAF (chronic atrial fibrillation), and dementia.  

2.  At the time of the Veteran's death, he was service connected for amputation of the right forearm, bilateral hearing impairment, traumatic perforation of the left eye with prolapse of the iris, bicipital tendonitis and rotator tendonitis of the left shoulder, traumatic perforation of both eardrums with chronic suppurative otitis media, scars of the face, neck, chin and right knee, and tinnitus.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that cardiopulmonary arrest, CAF, and dementia which were initially demonstrated years after service, are causally related to, or aggravated by, active service.

4.  The clinical evidence of record is against a finding that a service-connected disability was either the principal or a contributory cause of the Veteran's death.  

5.  At the time of the Veteran's death, he was not in receipt of, or entitled to receive, compensation for service-connected disability rated totally disabling for a period of at least five years from the date of his discharge from active duty.

6.  At the time of his death, the Veteran was not in receipt of, or entitled to receive, compensation for service-connected disability rated totally disabling for a period of 10 years immediately preceding his death.

7.  The evidence of record does not reflect that the Veteran was a former prisoner of war.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2011).

2.  The criteria for establishing entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.3, 3.22, 3.50, 3.52, 3.102, 3.159 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court expanded the VCAA notice requirements for a Dependency and Indemnity Compensation (DIC) claim. In Hupp, the Court held that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a Veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the Court found that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  

In correspondence to the appellant, dated in October 2008, VA informed the appellant of what evidence was required to substantiate her claim for DIC.  In correspondence to the appellant, dated in February 2009, VA informed the Veteran of what evidence was required to substantiate her DIC claim for a disability for which the Veteran was not yet service connected (cause of death), and of the notice requirements of Hupp.  

Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim for entitlement to service connection for the cause of the Veteran's death, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini. Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error. Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notices 

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's death certificate, service treatment records (STRs), VA and private examination and treatment records, a VA clinical opinion, and the statements of the appellant in support of the claims.  The Board has carefully reviewed such statements, and concludes that there has not been identification of further evidence not already of record for which VA has a duty to obtain.  

A VA opinion with regard to the issues on appeal was obtained in February 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion obtained in this case is adequate, as is predicated on a review of the records, to include consideration of the Veteran's service-connected disabilities and non service-connected disabilities.  It provides a rationale for the opinion proferred. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claims.  Essentially, all available evidence that could substantiate the claim has been obtained.  

Legal criteria

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).   

Service connection- in general

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 341 (1999). 

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Dependency and Indemnity Compensation (DIC) 

To establish entitlement to DIC benefits under 38 U.S.C.A. § 1318, it must be shown that the Veteran received, or was entitled to receive, compensation at the total disability level for a continuous period of 10 or more years immediately preceding his death; or, if rated totally disabling for a lesser period, was so rated continuously prior to death for a period of not less than five years from the date of the Veteran's discharge or release from active duty, or the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b).

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Cause of death

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  The Veteran died in September 2008.  The certificate of death lists the immediate cause of death as cardiopulmonary arrest, with underlying conditions of CAF (chronic atrial fibrillation), and dementia.  At the time of the Veteran's death, he was service connected for amputation of the right forearm, bilateral hearing impairment, traumatic perforation of the left eye with prolapse of the iris, bicipital tendonitis and rotator tendonitis of the left shoulder, traumatic perforation of both eardrums with chronic suppurative otitis media, scars of the face, neck, chin and right knee, and tinnitus.

The appellant avers that the Veteran's service-connected disabilities directly led to his heart failure.  She stated that his health was steadily declining from the onset of his injuries.  The Board notes that the Veteran was injured in December 1944 at the age of 26, married the appellant in 1990 when he was 72 years old, and died at the age of 90 in 2008.  He lived more than 63 years after service.

The claims file includes a February 2010 VA opinion with regard to the Veteran's service-connected disabilities and his death.  The doctor stated that he "cannot reasonably or logically connect [the Veteran's service-connected disabilities] to the cause of death as a consequence of those conditions.  The cause of death seems to stem from a cardiac event and none of the disabilities can be remotely connected to the cardiovascular system."  He further opined that it was his opinion "that the death was not caused by or was not a result of one or more of the service connected disabilities."

Thus, the clinical evidence is against a finding that the Veteran's service-connected disabilities were the cause of his death.  

The Board also finds that there is no competent credible evidence of record that the Veteran's cardiopulmonary arrest, CAF and/or dementia are causally related to service.  A December 1944 electrocardiograph report reflects that the Veteran's heart was normal.  A January 1945 physical examination report reflects that the Veteran's heart was not enlarged, and had normal sounds and no murmurs.  He had no abnormalities of the vascular system.  The earliest complaint with regard to the heart was a VA examination in February 1947, more than one year after the Veteran separated from service.  It reflects that the Veteran complained of pains around his heart.  His blood pressure was 138/90.  Upon examination, the heart was not enlarged, heart sounds were of good quality, the heart was regular in rate and rhythm, and with normal duration and intensity.  A murmur was noted.  The examiner noted that the Veteran had no difficulty with his heart other than pain over this heart.  There was no dyspnea, no edema, and no cyanosis.  The diagnosis was disease of the heart caused by rheumatic fever.  It is further noted that there were structural lesions of valvular damage and mitral insufficiency.  There were no manifestations.  A radiograph of the chest related that the Veteran's heart was hyperplasic in type and displacing a straightened left border.   

A May 1956 VA examination report reflects that there was "a soft systolic murmur over precordium.  Rhythm is regular.  The vessels are soft and compressible.  No thrills and no rubs.  This is secondary to rheumatic heart disease previously described."  The diagnosis was rheumatic heart disease on history.

A June 1980 VA examination report reflects that the Veteran's medical history since the latest VA examination, as related by the Veteran, was cardiovascular disease.  

A June 1990 VA examination report reflects that the Veteran's medical history since the latest VA examination as related by the Veteran was high blood pressure.

A March 1993 private record reflects that the Veteran had hypertension, mitral regurgitation, and possible atrial fibrillation.  It was noted that he was on the medication Coumadin.  

A June 2000 VA record reflects diagnosis of hypertension on therapy, atrial fibrillation on therapy, and murmur or mitral insufficiency which does not appear to be clinically significant based on his symptoms.  

A December 2004 VA record reflects the statement of the examiner that he wondered if the Veteran was having "some early dementia."

A January 2007 VA record reflects that the Veteran was on Coumadin for chronic atrial fibrillation.  It was recommended that it be discontinued due to the Veteran falling backwards.  January 2007 VA records also reflect that the Veteran was having cognitive problems.  

February 2007 private records reflect that the Veteran was no longer on Coumadin and was taking aspirin for anticoagulation.  They also reflect that he had dementia.  An October 2007 private record reflects that the Veteran was no longer on anticoagulation therapy for atrial fibrillation due to unsteady gait, dementia, and advanced age. 

Based on the foregoing, the Board finds that the evidence of record does not support a finding of entitlement to service connection for cardiopulmonary arrest, CAF, and/or dementia.  There is no competent clinical evidence of record, or lay statements, that the Veteran had these disabilities in service or that he had a heart disability or disabling hypertension within one year of separation from service.  Moreover, there is no evidence of record that he had rheumatic fever in service. 

The Board has also considered the contention of the accredited representative that the Veteran was not a candidate for anticoagulation therapy because of his fall risk, and that his fall risk was due to his poor vision and upper extremity disorders.  The Board disagrees with the representative's summary of the evidence.  While the evidence does reflect that the Veteran's use of Coumadin was discontinued due to a fall risk, that fall risk was noted to be unsteady gait, age, and dementia.  An additional record reflects that the Veteran was "frequently losing his balance.  Tends to fall backwards after standing for short period of time."  The Board acknowledges that the Veteran was service connected for scar(s) of the right knee, but the evidence does not reflect that such scar or scars caused him an unsteady gait such that he was a fall risk if placed on Coumadin.  Nor does the clinical evidence record reflect that any of the Veteran's service-connected disabilities was the cause of his cessation of Coumadin.  In this regard, the Board notes that the Veteran had been on Coumadin for more than a decade prior to his dementia and more advanced age.  

In sum, the competent evidence of record does not reflect that the Veteran's service-connected disabilities contributed to his disuse of Coumadin, and that such a disuse was the principal or contributory cause of the Veteran's death. 

As noted above, the appellant has stated that the Veteran's health was steadily declining from the onset of his injuries.  The Veteran was injured in service in December 1944, and lived for approximately 64 more years until his death at age 90, during which time, it can be reasonably be expected that his health would naturally decline.  The appellant has not been shown to have the requisite training or credentials needed to render a competent opinion as to medical diagnosis, causation, or effects.  As such, her lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
 
In sum, the Board finds, based on the evidence of record as a whole, that the Veteran's service-connected disabilities did not contribute substantially or materially to his death, combine to cause death, or aid or lend assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  Moreover, there has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's cardiopulmonary arrest, CAF, and/or dementia were causally related to active service. 

The Board appreciates the Veteran's honorable service and sacrifices.  The Board is also sympathetic to the appellant's situation as a widow; however, the Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws. See 38 U.S.C.A. § 7104(c). See, generally, Owings v. Brown, 8 Vet. App. 17, 23 (1995).  The evidence is against a finding that the Veteran's service-connected disabilities, or any disability related to service, were the cause of his death.  The preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC

As indicated above, the Veteran died in September 2008.  At the time of his death, service connection was in effect for amputation of the right forearm, bilateral hearing, traumatic perforation of the left eye with prolapse of the iris, bicipital tendonitis and rotator tendonitis of the left shoulder, traumatic perforation of both eardrums with chronic suppurative otitis media, scars of face, neck, chin, and right knee, and tinnitus for a combined evaluation of 90 percent from March 1990, and 100 percent from February 2000.    

These facts are not in dispute, and based on the foregoing, the Board finds that the Veteran was not in receipt of, or entitled to receive, compensation at the total disability level continuously for 10 years immediately preceding his death.  In addition, the Veteran's disabilities were not rated as 100 percent disability continuously prior to death for a period of not less than five years from the date of his discharge or release from active duty.  Finally, there is no evidence of record that the Veteran was a former prisoner of war.  

The law is dispositive, and this claim must be denied for lack of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board sympathizes with the appellant's circumstances, but is obligated to decide cases based on the law and the evidence before it.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is bound by the law and is without authority to grant benefits on an equitable basis).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity compensation under 38 U.S.C.A. § 1318 is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


